Reversing.
Upon his trial under an indictment for the murder of Roscoe Barnes, Bennefield was found guilty of manslaughter and his punishment fixed at 20 years in the penitentiary. The defendant was convicted of manslaughter, and might have been convicted of murder, under instructions that erroneously failed to require the jury to believe "from the evidence beyond a reasonable doubt" the things necessary to constitute his guilt. See Adkins v. Com., 82 S.W. 242, 26 Ky. Law Rep. 496; Ison v. Com., 66 S.W. 184 23 Ky. Law Rep. 1805: Gibson v. Com., 214 Ky. 458,283 S.W. 427. The contention that the verdict is flagrantly against the evidence cannot be sustained.
The judgment is reversed. Mandate to issue immediately.